McHugh, Justice,

dissenting-.

As I read the majority opinion, I conclude that the majority holds that West Virginia Board of Education Policy 5300 is applicable to voluntary transfers for promotion. However, under the circumstances of this case there was no “evidence of corruption in the process or such an arbitrary abuse of discretion” on the part of the Randolph County Board of Education so as to lead this Court “to believe that the purpose of Policy 5300, namely rational merit promotion, has been utterly confounded.”
It is my opinion that the result in this case does indeed “utterly confound” the purpose of Policy 5300 and that rational merit promotion has been discarded.
A reading of this opinion must give chills to those dedicated teachers who constantly strive to improve their academic knowledge and their classroom performance, yet find that because they are lacking a “proper personality for high school work” and, most importantly, do not possess “sufficient enthusiasm,” they are destined to fail in the public school system.
In order to arrive at the result of the majority the writer minimizes the evaluations of the two applicants for the position. He incredibly concludes that a “look at the recapitulation could as easily lead a reasonable person to conclude that Ms. Zimmerman was rated by a person with higher expectations than the appellant’s raters.” This bootstrap argument does little to justify the result other than illustrate the extreme to which the majority writer had to stretch to reach that result.
After the appellant’s superior evaluation was cavalierly tossed aside, the majority writer noted that the successful applicant “appeared to have more enthusiasm for leading extracurricular activities than the appellant.”
*455In addition to being the recipient of outstanding evaluations which improved annually, the appellant had more years of experience and superior academic credentials than the successful applicant. She lacked only “enthusiasm” and “personality.”
It is not my intention to cast unfavorable light on Ms. Zimmerman. Rather, I am deeply concerned about any system of transfer of teachers which gives such unrestricted latitude to the appointing authorities. She too may be caught in that web in the future.
I fear that this opinion will significantly undermine Policy 5300 which is exactly what I believe the majority writer intends.
I am authorized to state that Justice McGraw joins me in this dissent.